DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of amendments
2. 	The Examiner acknowledges the amended claims filed on 11/03/2022. Claim 21 has been amended. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted from 11/24/2021 to 11/28/2022 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,735,643. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
  	Note the following similarities between the application claims and patent claims. 

Instant Application No. 17/510,168
US Patent 10,735,643
Claim 1

An electronic device, comprising: a display device; one or more cameras; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a request to display a camera user interface; and in response to receiving the request to display the camera user interface, 

displaying, via the display device, a camera user interface that includes: displaying, via the display device, a representation of a field-of-view of the one or more cameras; in accordance with a determination that low-light conditions have been met, wherein the low-light conditions include a condition that is met when ambient light in the field-of- view of the one or more cameras is below a respective threshold, displaying, concurrently with the representation of the field-of-view of the one or more cameras, a control for adjusting a capture duration for capturing media in response to a request to capture media; and 



















in accordance with a determination that the low-light conditions have not been met, forgoing display of the control for adjusting the capture duration.
Claim 1

An electronic device, comprising: a display device; one or more cameras; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 




displaying, via the display device, a camera user interface; while displaying the camera user interface, detecting, via one or more sensors of the electronic device, an amount of light in a field-of-view of the one or more cameras; in response detecting, the amount of light in the field-of-view of the one or more cameras: in accordance with a determination that the amount of light in the field-of-view of the one or more cameras satisfies low-light environment criteria, wherein the low-light environment criteria include a criterion that is satisfied when the amount of light in the field-of-view of the one or more cameras is below a predetermined threshold, concurrently displaying, in the camera user interface: a flash status indicator that indicates a status of a flash operation; and a low-light capture status indicator that indicates a status of a low-light capture mode; and…
Claim 6
The electronic device of claim 1, wherein the one or more programs further include instructions for: in accordance with a determination that the status of low-light capture mode is active, displaying a control for adjusting a capture duration.



Cont. of claim 1, at line 28
in accordance with a determination that the amount of light in the field-of-view of the one or more cameras does not satisfy the low-light environment criteria, forgoing display of the low-light capture status indicator in the camera user interface; while the flash indicator is displayed and indicates that the status of the flash operation is active and the low-light capture indicator is displayed and indicates that the status of the low-light capture mode is inactive, receiving a first selection of the low-light capture status indicator; and in response to receiving the first selection of the low-light capture status indicator: updating the flash status indicator to indicate that the status of the flash operation is inactive; and updating the low-light capture status indicator to indicate that the status of the low-light capture mode is active.
Claim 8
The electronic device of claim 6, wherein the one or more programs further include instructions for: while displaying the control for adjusting a capture duration, detecting a change in status of low-light capture mode; and in response to detecting the change in status of the low-light capture mode: in accordance with a determination that the status of low-light capture mode is inactive, ceasing display of the control for adjusting the capture duration.

Claim 2
The electronic device of claim 1, the one or more programs further including instructions for: while displaying the control for adjusting the capture duration, acquiring an indication that low-light conditions are no longer met; and in response to acquiring the indication, ceasing to display, via the display device, the control for adjusting the capture duration.

Claim 8
The electronic device of claim 6, wherein the one or more programs further include instructions for: while displaying the control for adjusting a capture duration, detecting a change in status of low-light capture mode; and in response to detecting the change in status of the low-light capture mode: in accordance with a determination that the status of low-light capture mode is inactive, ceasing display of the control for adjusting the capture duration.

Claim 25

A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device and one or more cameras, the one or more programs including instructions for: receiving a request to display a camera user interface; and in response to receiving the request to display the camera user interface, 

displaying, via the display device, a camera user interface that includes: displaying, via the display device, a representation of a field-of-view of the one or more cameras; 




in accordance with a determination that low-light conditions have been met, wherein the low-light conditions include a condition that is met when ambient light in the field-of-view of the one or more cameras is below a respective threshold, displaying, concurrently with the representation of the field-of-view of the one or more cameras, a control for adjusting a capture duration for capturing media in response to a request to capture media; and 













in accordance with a determination that the low-light conditions have not been met, forgoing display of the control for adjusting the capture duration.
Claim 19

A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device and one or more cameras, the one or more programs including instructions for: 




displaying, via the display device, a camera user interface; while displaying the camera user interface, detecting, via one or more sensors of the electronic device, an amount of light in a field-of-view of the one or more cameras; in response detecting, the amount of light in the field-of-view of the one or more cameras: 

in accordance with a determination that the amount of light in the field-of-view of the one or more cameras satisfies low-light environment criteria, wherein the low-light environment criteria include a criterion that is satisfied when the amount of light in the field-of-view of the one or more cameras is below a predetermined threshold, concurrently displaying, in the camera user interface: a flash status indicator that indicates a status of a flash operation; and a low-light capture status indicator that indicates a status of a low-light capture mode; and….
Claim 25
The non-transitory computer readable medium of claim 19, wherein the one or more programs further include instructions for: in accordance with a determination that the status of low-light capture mode is active, displaying a control for adjusting a capture duration.


Cont. of claim 19, at line 24
in accordance with a determination that the amount of light in the field-of-view of the one or more cameras does not satisfy the low-light environment criteria, forgoing display of the low-light capture status indicator in the camera user interface; while the flash indicator is displayed and indicates that the status of the flash operation is active and the low-light capture indicator is displayed and indicates that the status of the low-light capture mode is inactive, receiving a first selection of the low-light capture status indicator; and in response to receiving the first selection of the low-light capture status indicator: updating the flash status indicator to indicate that the status of the flash operation is inactive; and updating the low-light capture status indicator to indicate that the status of the low-light capture mode is active.
Claim 27
The non-transitory computer readable medium of claim 25, wherein the one or more programs further include instructions for: while displaying the control for adjusting a capture duration, detecting a change in status of low-light capture mode; and in response to detecting the change in status of the low-light capture mode: in accordance with a determination that the status of low-light capture mode is inactive, ceasing display of the control for adjusting the capture duration.
Claim 26

A method, comprising: at an electronic device having a display device and one or more cameras: receiving a request to display a camera user interface; and in response to receiving the request to display the camera user interface, 

displaying, via the display device, a camera user interface that includes: displaying, via the display device, a representation of a field-of-view of the one or more cameras; in accordance with a determination that low-light conditions have been met, wherein the low-light conditions include a condition that is met when ambient light in the field-of- view of the one or more cameras is below a respective threshold, displaying, concurrently with the representation of the field-of-view of the one or more cameras, a control for adjusting a capture duration for capturing media in response to a request to capture media; and 















in accordance with a determination that the low-light conditions have not been met, forgoing display of the control for adjusting the capture duration.
Claim 20

A method, comprising: at an electronic device having a display device and one or more cameras: 



displaying, via the display device, a camera user interface; while displaying the camera user interface, detecting, via one or more sensors of the electronic device, an amount of light in a field-of-view of the one or more cameras; in response detecting, the amount of light in the field-of-view of the one or more cameras: in accordance with a determination that the amount of light in the field-of-view of the one or more cameras satisfies low-light environment criteria, wherein the low-light environment criteria include a criterion that is satisfied when the amount of light in the field-of-view of the one or more cameras is below a predetermined threshold, concurrently displaying, in the camera user interface: a flash status indicator that indicates a status of a flash operation; and a low-light capture status indicator that indicates a status of a low-light capture mode; and….
Claim 42
The method of claim 20, further comprising: in accordance with a determination that the status of low-light capture mode is active, displaying a control for adjusting a capture duration.


Cont. of claim 20, at line 24
in accordance with a determination that the amount of light in the field-of-view of the one or more cameras does not satisfy the low-light environment criteria, forgoing display of the low-light capture status indicator in the camera user interface; while the flash indicator is displayed and indicates that the status of the flash operation is active and the low-light capture indicator is displayed and indicates that the status of the low-light capture mode is inactive, receiving a first selection of the low-light capture status indicator; and in response to receiving the first selection of the low-light capture status indicator: updating the flash status indicator to indicate that the status of the flash operation is inactive; and updating the low-light capture status indicator to indicate that the status of the low-light capture mode is active.
Claim 44
The method of claim 42, further comprising: while displaying the control for adjusting a capture duration, detecting a change in status of low-light capture mode; and in response to detecting the change in status of the low-light capture mode: in accordance with a determination that the status of low-light capture mode is inactive, ceasing display of the control for adjusting the capture duration.


Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/01/2022